Name: 80/833/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Finnigan-Mass Spectrometer Data System, Incos 2400, including Printronix 300 Printer/Plotter' is not a scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  agricultural activity;  information technology and data processing;  natural environment
 Date Published: 1980-09-16

 Important legal notice|31980D083380/833/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Finnigan-Mass Spectrometer Data System, Incos 2400, including Printronix 300 Printer/Plotter' is not a scientific apparatus Official Journal L 244 , 16/09/1980 P. 0023 - 0023Commission Decisionof 1 August 1980finding that the apparatus described as "Finnigan-Mass Spectrometer Data System, INCOS 2400, including Printronix 300 Printer/Plotter" is not a scientific apparatus(80/833/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 11 April 1980, the British Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Finnigan-Mass Spectrometer Data System, INCOS 2400, including Printronix 300 Printer/Plotter", to be used for study on the biosynthesis and metabolism of triterpenoids and carotenoids in plants, insects and marine organisms, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 8 July 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is a computer system ; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus,HAS ADOPTED THIS DECISION :Article 1The apparatus described as "Finnigan-Mass Spectrometer Data System, INCOS 2400, including Printronix 300 Printer/Plotter" is not considered to be a scientific apparatus.Article 2This Decision is addressed to the Member States.Done at Brussels, 1 August 1980.For the CommissionÃ tienne DavignonMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------